   Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 1 of 43



Matthew B. Hayhurst
Randy J. Tanner
BOONE KARLBERG P.C.
201 West Main, Suite 300
P.O. Box 9199
Missoula, MT 59807-9199
(406) 543-6646
mhayhurst@boonekarlberg.com
rtanner@boonekarlberg.com

Attorneys for Defendants Jennings Law Office, P.C.;
Wayne Jennings; and Amy Hanson


              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                         BUTTE DIVISION

PETER THOMPSON,                               CV 18–75–BU–BMM–JCL

                  Plaintiff,                AFFIDAVIT OF
                                            WAYNE JENNINGS
      v.

CITY OF BOZEMAN, a Montana
Municipal Corporation, et al.,

                   Defendants.



     Wayne Jennings, being first duly sworn on oath, declares as follows:

     1.    I am over the age of 18 and competent to testify.

     2.    I am a practicing attorney in Bozeman, Montana, at Jennings

Law Office P.C. I am the sole shareholder of Jennings Law Office.

     3.    In the above-captioned case, Plaintiff Peter Thompson has


                                        1
                               EXHIBIT 1
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 2 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 3 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 4 of 43




                          EXHIBIT A
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 5 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 6 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 7 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 8 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 9 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 10 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 11 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 12 of 43




                            EXHIBIT B
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 13 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 14 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 15 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 16 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 17 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 18 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 19 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 20 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 21 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 22 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 23 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 24 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 25 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 26 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 27 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 28 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 29 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 30 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 31 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 32 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 33 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 34 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 35 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 36 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 37 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 38 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 39 of 43
Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 40 of 43


                                   ORIGINAL                                                               09/14/2018
                                                                                                      Form 4(2)
Name
            Peter Thompson                                                                            Case Number: DA 18-0539



 Bozeman,      Montana                59718
City          State                      Zip
                                                                                     SEP 1 4
                                                                                               2018
[e-mail address]      thompson0089@msn.com
                                                                            CLERK oF :d377711th-
[Designation ofParty]        Defendant \ Appellant                              StekrtlE.
                                                                                       OFSUPREmp
                                                                                          MONTA7AL-OUR-7-

             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         No.
                                                 OA 18-0535
                           [to be assigned by Clerk ofsupreme Court]

  Peter Thompson

                      Appellant,

        v.                                                     NOTICE OF APPEAL
Cattail Creek Community Association, a
Montana nonprofit corporation

                      Appellee.

       Notice is given that           Peter Thompson                                 ,the Appellant
                                                         [Narne]
named above and who is the                  Defendant                                                  in
                                                   [Designation ofparty]
the cause of action filed in the Eightenth                                      Judicial District,in
                                          [Judicial district]
 Gallatin                                  County as Cause No. DV-15-636CX
                                                                                [District Court Cause No.]
appeals to the Supreme Court of the State of Montana from the final written

judgment or order entered in the District Court on the 3rd                                 day of




            © Montana Supreme Court




                              Peter Thompson - Notice of Appeal - Page 1 of 8



                                        EXHIBIT C
  Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 41 of 43



            July         ,20 18
    [Datefinaljudgment was entered]

        I CERTIFY: [Check one]

        El This appeal is subject to the mediation process required by M.R. App.P.
7, or

        N This appeal is not subject to the mediation process required in M.R.
App.P. 7.

        I CERTIFY: [Check one]

        N This appeal is NOT an appeal from an order certified as final under M.R.
Civ. P. 5403), or

      D This appeal is an appeal from an order CERTIFIED as final under the M.
R. Civ. P. 5403). A true copy of the District Court's "CERTIFICATION ORDER"is
attached as exhibit"A."

        I FURTHER CERTIFY:                    [Check one]


     El A11 relevant transcripts ofthe proceedings in this cause have been
ordered from the court reporter, or

        XI I have complied with the provisions of M.R. App.P. 8(3).


        INCLUDED WITH THIS NOTICE IS: [Check one]

        N A copy ofthe order orjudgmentfrom which I am appealing,or



             © Montana Supreme Court




                               Peter Thompson - Notice of Appeal - Page 2 of 8
   Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 42 of 43

      0 I will file a copy ofthe order orjudgmentfrom which I am appealing as
soon as possible. I have requested a copy ofthe order orjudgmentfrom the Clerk
of District Court.
      [Check one ofthe following]
         the filing fee of $loo.00.

      0 a Motion to Proceed Without Payment of Filing Fee.

      Respectfully submitted this 14th day of September                                 20 18     .


                                               rgnature]Peter Thompson
                                               Printed name]
                                               Appellant

                                    CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing was email delivered,
 per the direction of Mr.Jennings staff, this 14th day of September, 2018, to:


 Jeriiifit§.
 517South -     A
 Oozernah;
 (400)4821,
 w4Y0




         This is to certify that a true and correct copy of the foregoing was filed in the 18th
 district court on September 14, 2018.




        BY:




                             Peter Thompson - Notice of Appeal - Page 3 of 8
    Case 2:18-cv-00075-BMM-KLD Document 26-1 Filed 04/22/19 Page 43 of 43




                                                     Supreme
Event - Case Sent to Court (JS)                                04/12/2019 Event                Case Sent to Court           Final
                                                     Court
                                                     Supreme
Brief - Appellant Reply (JS)                                   04/10/2019 Brief                Appellant Reply              Final
                                                     Court
Extension - Appellant Grant of Extension of time     Supreme
                                                               03/08/2019 Extension            Grant of Extension           Final
until April 10, 2019 to file the Reply Brief. (JS)   Court
Motion - Unopposed - Extension of Time - Brief       Supreme                Motion -           Extension of Time - Brief
                                                               03/08/2019                                                   Final
(First Request 30 Days) (Reply Brief) (JS)           Court                  Unopposed          (First Request 30 Days)
                                                     Supreme
Notice - Outgoing - Brief Filed (TS)                           02/26/2019 Notice - Outgoing Brief Filed                     Final
                                                     Court
                                                     Supreme
Brief - Appellee's Response (DA)                               02/25/2019 Brief                Appellee's Response          Final
                                                     Court
Extension - Appellee is granted an extension of time
                                                     Supreme
until Monday, February 25, 2019, to prepare, file,             01/18/2019 Extension            Grant of Extension           Final
                                                     Court
and serve their Answer Brief. (DA)
Motion - Unopposed - Extension of Time -             Supreme                Motion -           Extension of Time - Brief
                                                               01/18/2019                                                   Final
Appellee's Brief (First Request 30 Days) (DA)        Court                  Unopposed          (First Request 30 Days)
Motion - Dismiss - Appellant's Motion to Dismiss - Supreme                                     Dismiss - Appellant's Motion
                                                               12/31/2018 Motion                                            Final
sent to Court w/SC File (DA)                         Court                                     to Dismiss
Order - Thompson's Motion to Dismiss shall be
                                                     Supreme
deemed his Opening Brief on Appeal. Appellee shall             12/27/2018 Order                Other                        Final
                                                     Court
have 30 days to file the response brief. (DG)
                                                     Supreme
Event - Sent to Court-Pleading (DA)                            12/17/2018 Event                Sent to Court-Pleading       Final
                                                     Court
Response/Objection - Response to Motion to           Supreme                                   Response to Motion to
                                                               12/17/2018 Response/Objection                                Final
Dismiss (DA)                                         Court                                     Dismiss
                                                     Supreme
Notice - Outgoing - Transcript Filed (DA)                      12/17/2018 Notice - Outgoing Transcript Filed                Final
                                                     Court
Record - Transcript Filed for March 7, 2017 and      Supreme
                                                               12/17/2018 Record               Transcript Filed             Final
May 16, 2017 hearings. (DA)                          Court
                                                     Supreme
Brief - Appellant's Opening (DG)                               12/07/2018 Brief                Appellant's Opening          Final
                                                     Court
Motion - Opposed - Dismiss - Rule 29 Motion to       Supreme                                   Dismiss - Appellant's Motion
                                                               12/07/2018 Motion - Opposed                                  Final
Dismiss. held for objection. (DG)                    Court                                     to Dismiss
Notice - Outgoing - District Court Record Filed      Supreme
                                                               12/07/2018 Notice - Outgoing District Court Record Filed     Final
(DA)                                                 Court
DC Record/Exhibits/Transcript Filed for Cause No.
DV-15-636C consisting of 13 manila file folders; 1                                             DC
                                                     Supreme
box of Exhibits; and condensed Transcripts w/DVD               12/07/2018 Record               Record/Exhibits/Transcript   Final
                                                     Court
of February 20, 21, 22, 2018 Trial & and June 22,                                              Filed
2018 Atty Fees hearing. (DA)
Copy of answer to motion to Rule (8B) for            Supreme
                                                               10/10/2018 Correspondence       Incoming-Other               Final
additional transcript. Filed in District Court (BS)  Court
Copy of Plaintiff's motion to DC for Defendant       Supreme
                                                               09/27/2018 Correspondence       Incoming-Other               Final
/Appellant to provide entire trial transcript (BS)   Court
Notice - Incoming - Transcripts Deemed Necessary Supreme                                       Transcripts Deemed
                                                               09/14/2018 Notice - Incoming                                 Final
(BS)                                                 Court                                     Necessary
                                                     Supreme
Notice - Outgoing - Appearance Fee Paid (BS)                   09/14/2018 Notice - Outgoing Appearance Fee Paid             Final
                                                     Court
                                                     Supreme
Notice - Outgoing - Appeal Notice (BS)                         09/14/2018 Notice - Outgoing Appeal Notice                   Final
                                                     Court
                                                     Supreme
Fees - Appearance Fee Received (BS)                            09/14/2018 Fees                 Appearance Fee Received      Final
                                                     Court
                                                     Supreme
Notice - Incoming - Notice of Appeal Filed (BS)                09/14/2018 Notice - Incoming Notice of Appeal Filed          Final
                                                     Court
